DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on December 19, 2019.  As directed by the amendment: claim(s) 3-5 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-5 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,888,279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention overlap the scope and are able to read on the claims of the allowed U.S. Patent No. 10, 888,279 B2. While, the instant invention further details the use of a subject information detecting unit it is outside the scope of the patent, the .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “center of gravity position calculating unit,” “body motion information determining unit,” “respiratory rate calculating unit,” and “subject information detecting unit” in claims 1-5, a “conditioning determining unit” in claim 2, an “image information detecting unit (a video camera as detailed in [0020]),” “audio information detecting unit (a slim microphone as detailed in [0021]),” and a “temperature information detecting unit (an infrared thermography device in [0022])” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brinks(“Contact-free measurement of heart rate, respiration, and body movements during sleep”) in view of Mack (US 2005/0124864 A1).
Regarding claim 1, Brinks discloses a bed monitoring system for monitoring a subject on a bed (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed), the system comprising: a plurality of load detectors which are to be placed in the bed or under legs of the bed and which are configured to detect a load of the subject (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed); a center of gravity position calculating unit configured to obtain a temporal variation of a center of gravity position of the subject based on the detected load of the subject (e.g. pg. 512 Sensors the sensors monitor and measure the position of the center of gravity); a body motion information determining unit configured to obtain a body motion information based on the obtained temporal variation of the center of gravity position of the subject, the body motion information being an information on a movement of a whole or a part of the e.g. pg. 519 Acitigraphy Measurements the movements of the body are measured and influence the change in the center of gravity pg. 52 Position Measurements); a respiratory rate calculating unit configured to calculate a respiratory rate of the subject based on the obtained temporal variation of the center of gravity position of the subject and the body motion information obtained by the body motion information determining unit (e.g. pg. 514-515 Signal Analysis the Respx and Respy are calculated in the signal analysis). Brinks is silent regarding a subject information detecting unit configured to detect at least one of an image information of the subject, an audio information of the subject and a temperature information of the subject.
However, Mack discloses a system and process for non-invasive collection and analysis of physiological signals for a user in the bed including a subject information detecting unit configured to detect at least one of an image information of the subject, an audio information of the subject and a temperature information of the subject (e.g. abstract; [0007]; [0033]; [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brinks to incorporate the teachings of Mack to have a subject information detecting unit configured to detect temperature information of the subject for the purpose of being able to diagnose or prevent conditions to the user (e.g. Mack: abstract).
Regarding claim 2, modified Brinks discloses further comprising a condition determining unit configured to determine a condition of the subject by using at least one of the center of gravity of the subject, the body motion information of the subject and the Brinks: pg. 518 Validation Experiment 3 and Respiration utilizing SSG to detect sleep apnea Mack: abstract; [0007]; [0033]; [0054] ).
Regarding claim 3, modified Brinks discloses wherein the body motion information include an information on a large body motion of the subject and an information on a small body motion of the subject (e.g. pg. 518-519 Actigraphy Measurements the system utilizes the knowledge that the body movement is captured by both the AC and DC components wherein the DC is the larger body movements and the AC component detects very small movements), an amount of movement of the center of gravity position of the subject within a predetermined time period caused by the small body motion being smaller than an amount of movement of the center of gravity position of the subject within the predetermined time period caused by the large body motion (e.g. pg. 518-519 Actigraphy Measurements  Fig 4 and 6), and the body information determining unit includes a first body motion information determining unit configured to determine the information on the large body motion of the subject (e.g. pg. 520 Position Measurements the DC signals are utilized to provide information about body turns and shifts of the user) and a second body motion information determining unit configured to determine the information on the small body motion of the subject (e.g. pg. 519 Actigraphy Measurements there are three different methods utilized to separate and analyze the separate raw AC and DC signals 
Regarding claim 5, modified Brinks discloses a bed (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed); and the bed monitoring system as defined in claim 1.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brinks(“Contact-free measurement of heart rate, respiration, and body movements during sleep”) in view of Kaplan (US 2004/0225179 A1).
Regarding claim 1, Brinks discloses a bed monitoring system for monitoring a subject on a bed (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed), the system comprising: a plurality of load detectors which are to be placed in the bed or under legs of the bed and which are configured to detect a load of the subject (e.g. pg. 512 hardware the system includes force sensors that are installed under the four posts of a bed); a center of gravity position calculating unit configured to obtain a temporal variation of a center of gravity position of the subject based on the detected load of the subject (e.g. pg. 512 Sensors the sensors monitor and measure the position of the center of gravity); a body motion information determining unit configured to obtain a body motion information based on the obtained temporal variation of the center of gravity position of the subject, the body motion information being an information on a movement of a whole or a part of the whole body of the subject different from a movement caused by a respiration of the subject (e.g. pg. 519 Acitigraphy Measurements the movements of the body are measured and influence the change in the center of gravity pg. 52 Position Measurements); a respiratory rate calculating unit configured to calculate a respiratory rate of the subject based on the obtained temporal variation of the center of gravity Signal Analysis the Respx and Respy are calculated in the signal analysis). Brinks is silent regarding a subject information detecting unit configured to detect at least one of an image information of the subject, an audio information of the subject and a temperature information of the subject.
However, Kaplan discloses an automated insomnia treatment system including a subject information detecting unit configured to detect at least one of an image information of the subject (e.g. [0122]; Table 3: Machine vision system to watch eyes (camera)), an audio information of the subject (e.g. [0122];Table 3: monitor breathing sounds using a contact or non-contact microphone) and a temperature information of the subject (e.g. [0122]; [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Brinks to incorporate the teachings of Kaplan to have a subject information detecting unit configured to detect at least one of an image information of the subject, an audio information of the subject and a temperature information of the subject for the purpose of utilizing other known passive monitoring modalities (e.g. Kaplan: abstract; [0122] Table 3).
Regarding claim 4, modified Brinks discloses wherein the subject information detecting unit includes an image information detecting unit configured to detect the image information of the subject (e.g. Kaplan [0122]; Table 3: Machine vision system to watch eyes (camera)), an audio information detecting unit configured to detect the audio information of the subject (e.g. Kaplan [0122];Table 3: monitor breathing sounds using a contact or non-contact microphone), and a temperature information detecting  (e.g. Kaplan [0122]; [0126]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.H./Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792